 



EXHIBIT 10.1
AMENDMENT NO. 9 TO SECOND AMENDED
AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
WINN LIMITED PARTNERSHIP
          This Amendment No. 9 (this “Amendment”) to Second Amended and Restated
Agreement of Limited Partnership of WINN Limited Partnership dated July 11,
1997, as amended (the “Partnership Agreement”) is entered into as of May 9,
2006, by Winston Hotels, Inc., the general partner (the “General Partner”) of
WINN Limited Partnership (the “Partnership”). All capitalized terms used herein
and not otherwise defined shall have the meanings given them in the Partnership
Agreement.
          WHEREAS, the General Partner desires to amend Exhibit A to the
Partnership Agreement as set forth below.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partnership Agreement is
hereby amended as follows:

  1.   Amendment. Exhibit A to the Partnership Agreement is hereby deleted in
its entirety and replaced with the Exhibit A attached hereto.     2.  
Ratification. Except as modified by this Amendment, the Partnership Agreement
remains in full force and effect. All references to the Partnership Agreement
shall refer to the Partnership Agreement as amended by this Amendment.     3.  
Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

          IN WITNESS WHEREOF, the foregoing Amendment No. 9 to Second Amendment
and Restated Agreement of Limited Partnership of WINN Limited Partnership has
been signed and delivered as of the date first set forth above by the
undersigned, as General Partner of the Partnership.

             
 
      WINSTON HOTELS, INC., a North Carolina corporation, General Partner    
 
                /s/ Joseph V. Green                   Joseph V. Green        
President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Common Units

                  Partner and           Percentage Address           Interest
 
               
Winn Limited Partnership
               
 
               
General Partner:
               
 
               
Winston Hotels, Inc.
            95.38 %
2626 Glenwood Avenue, Suite 200
               
Raleigh, NC 27608
               
 
               
Limited Partners:
               
 
               
Charles M. Winston
            0.38 %
Winston Hotels, Inc.
               
2626 Glenwood Avenue, Suite 200
               
Raleigh, NC 27608
               
 
               
Cary Suites, Inc.
            3.62 %
2626 Glenwood Avenue, Suite 200
               
Raleigh, NC 27608
               
 
               
Charles M. Winston
    15.7347 %        
Florence B. Winston
    15.7347 %        
Robert W. Winston, III
    29.0410 %        
Tracy L. Winston
    20.8268 %        
Marion T. Winston
    0.7275 %        
Watt’s Trust
    4.4838 %        
Tracy’s Trust
    4.4838 %        
Miller’s Trust
    4.4838 %        
Spencer’s Trust
    4.4838 %        
 
               
WJS Associates-Perimeter II, Inc.
            0.39 %
2626 Glenwood Avenue, Suite 200
               
Raleigh, NC 27608
               
 
               
Charles Winston, Partner
    33.3334 %        
Earl Johnson, Jr.
    33.3333 %        
Paul Barringer, II
    33.3334 %        
 
               
Hubbard Realty of Winston-Salem, Inc.
            0.23 %
85 South Stratford Rd.
               
Winston-Salem, NC 27103
               
 
               
Lewis E. Hubbard
    32.48 %        
Emma B. Hubbard
    33.81 %        
Lewis E. Hubbard, Jr.
    11.24 %        
Bruce R. Hubbard
    11.24 %        
Beverly H. Godfrey
    11.23 %        
 
               
 
               

 



--------------------------------------------------------------------------------



 



                  Partner and           Percentage Address           Interest
Winn Limited Partnership
               
 
    27,529,359       100.00 %

Series A Preferred Units

                      Percentage Partner and Address       Interest
Winston Hotels, Inc.
           
2626 Glenwood Avenue, Suite 200
           
Raleigh, NC 27608
        100 %

 